Title: To James Madison from William Lee, 8 March 1806 (Abstract)
From: Lee, William
To: Madison, James


                    § From William Lee. 8 March 1806, Bordeaux. “I have thought it my duty to transmit to you, the enclosed extracts, of the arrangements made with my partner, and Creditors, to shew to the Administration that I have surmounted all the difficulties, & distresses, which th[e] stoppage of my mercantile house occasioned. The closing of this painful affair, and the present embarrassments of some of my Countrymen, who from interested motives have been particularly active against me, will I trust put an end to all those intrigues, which I have had to combat with.
                    “Permit me Sir, to return you my thanks for the kind support you have afforded me.”
                